Mr. Justice Cbaig delivered the opinion of the Court: This was a bill in equity, to enjoin the collection of a tax. assessed for the year 1884, against appellant, under the head, “Credits of others than bank, banker, broker or stock-jobber,. $20,000.” There is no substantial disagreement between the parties, in regard to the facts upon which the decree of the circuit-court was rendered. In May, 1884, the assessor of the town of Ludlow, in Champaign county, as appears from the evidence, called on appellant for the purpose of assessing his. personal property for that year. The appellant gave the' assessor a list of his personal property, which was inserted, in a blank prepared for that purpose by the assessor. The-list or schedule of property was signed by appellant, and valued by the assessor at $857. This list included no money or credits whatever. A few days after the list of property had been furnished, the assessor learned that appellant owned a large amount of notes which had not been given in. He-then called upon appellant, and informed him what he had learned, and requested him to list this property. Appellant-did not deny that he had money and credits, but claimed that they were assessable in Paxton. The appellant declined to-'list the property, and the interview terminated, the assessor-informing appellant if he did not give in the property he-would assess it. Accordingly $20,000 was afterwards added to appellant’s assessment. In Felsenthal v. Johnson, 104 Ill. 21, where a bill was filed, to enjoin the collection of taxes, it was held that the party aggrieved had a legal remedy, and to entitle a party to equitable relief where he has not availed of his legal remedy, he-must have used every reasonable effort to obtain the remedy provided by law. In Humphreys v. Nelson, 115 Ill. 46, where a like bill was filed to enjoin the collection of a tax, on the ground of an erroneous assessment, it was held that the party complaining had a remedy at law for the correction of the errors resulting in the injury sustained, and as he had neglected to resort to that remedy, a court of equity would not grant relief. It is not a material inquiry here, whether the assessor proceeded strictly in conformity to the statute in making the assessment. If, as held in the cases cited, appellant had a complete remedy at law, and neglected to avail of that remedy, then he has no standing, in a court of equity, although errors may have intervened in the assessment. If the appellant had listed his personal property with the assessor, and the assessor had made the assessment at $857, and then, without notice of any character to appellant, enlarged the assessment by adding thereto $20,000, such additional assessment might be regarded as without authority of law, and a tax arising from such an assessment could not be collected or sustained in any court. But such is not this case. After the appellant had given in his property, but before the assessor had completed the assessment of his town, he notified appellant that he had not listed all of his property, and that his assessment would have to be increased. Appellant, as appears from the evidence, did not object to the assessor enlarging the assessment, but requested that it should not be made too much. It appears that the assessor then added $20,000 to the assessment, and on the morning of the fourth Monday in June, 1884,—the day upon which the town board of review met to review the assessments of property made by the assessor in the town,—the assessor notified appellant what he had done, and informed him, if he was not satisfied, that he could go before the board of review, which met on that day, and have the assessment corrected. But appellant made no effort whatever to obtain a correction of the assessment. Section 86 of the Revenue law provides, that “the assessor, clerk and supervisor of the town shall meet on the fourth Monday in June, for the purpose of reviewing the assessment of property in the town, and on the application of any person aggrieved they shall review and correct the same, as shall appear just.” Here was a complete remedy provided, where appellant might, if his assessment was too high, on application, obtain complete relief. He knew what the assessment was before the meeting of the board, and was notified to appear, if he desired relief, but he neglected to take any steps whatever to obtain relief. Under such circumstances equity -can not interfere. Appellant had a remedy, and a complete •one, by following the course pointed out by the statute, where the assessor has made an erroneous assessment. It is, however, insisted in the argument, that appellant was not bound to appear before the board of review, because he was not notified in writing. Under section 86, where complaint is made to the board that a person has been assessed too low, the board can not act on such a complaint until the person assessed, or his agent, has been notified in writing; but this part of the statute has no application whatever to a case where a person appears before the board and asks for the correction of an erroneous assessment. In such a case no written notice is required. It was only necessary that appellant knew, or by the exercise of proper diligence might have known, what his assessment was in time to appear before the board and ask for relief. We perceive no error in the decree of the circuit court dismissing the bill, and it will be affirmed. Decree affirmed.